Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
This office action is a response to remarks and amendments filed on 12/27/2021 in which claims 1, 4-11, 14-21, 24-26, and 29-34 are pending; Claims 1, 4, 5, 11, 14, 15, 21, and 26 have been amended; Claims 2,3, 12,13, 22,23,  and 27,28 have been cancelled,; 

Applicant’s Arguments
Applicant notes that in the previous OA Claims 31-34 were not considered. 
Examiner notes that Claims 31 – 34 were considered with Claims 9 -19.

Applicant notes that claims 4, 5, 7-10, 14, 15, 17-20, 25, and 30 were not rejected in view of Dash; however, the Office Action acknowledges that Suneya and Amini are not sufficient, without Dash, for rejecting the associated base claims 1, 11, 21, and 26.  The Examiner will re-consider the rejection of claims 4, 5, 7-10, 14, 15, 17-20, 25, and 30.

Additionally, Suneya, Amini, Dash, Ma, Matsumoto, and Wu, when taken alone or in combination, fail to suggest all aspects recited in the subject claims. For example, amended independent claim 1 recites, in part, “determining, based on a congestion level related to communicating with one or more devices in a wireless network, a retransmission scheme for transmitting and/or retransmitting communications in the wireless network, wherein the retransmission scheme defines both of a first number of blind retransmissions and a second number of feedback-based retransmissions to attempt before dropping a communication.” Suneya, Amini, Dash, Ma, Matsumoto, and Wu, when taken alone or in combination, fail to disclose or suggest at least such aspects.

Examiner cites Gulati United States Patent Application 20200084592 who teaches of combined blind and feedback retransmissions.


Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 11, 16, 21, 24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542 and in further view of Dash United States Patent Application 20180092135 .
With regards to Claims 1, 11, 21, and 26, Suneya teaches of a method for wireless communication, comprising determining a congestion level related to communicating with one or more devices in a wireless network and determining, based on the congestion level, a retransmission for transmitting and/or retransmitting communications in the wireless network; ¶[0067]  According to the above-described method, retransmission of packets can be controlled with consideration given to the congestion state {i.e. level} of the communication path.
Suneya teaches discloses the invention substantially as recited above, however Suneya does not teach of transmitting or retransmitting a communication in the wireless network based on the retransmission scheme. Amini in the same field of endeavor as Suneya teaches in ¶[0054]Certain embodiments further address congestion control. Each MTCP subflow may behave as a legacy TCP flow except for the congestion control algorithms. Accordingly, after the 3-way handshake, each subflow may maintain its own congestion window and retransmission scheme during data transfer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Amini.

One would have been motivated to modify Suneya in this manner so that different congestion states can be mitigated by specific retransmission scheme.

Suneya teaches discloses the invention substantially as recited above, however Suneya does not teach where the retransmission scheme defines a number of retransmissions to attempt before dropping a communication; Dash in the same field of endeavor as Suneya teaches in ¶[0041] .. As such, the CSM may calculate an appropriate number of potential retransmissions and restrict the retransmission attempts to this number by reducing the retransmission count…

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Dash.

One would have been motivated to modify Suneya in this manner since a transmission attempted repeated multiple times before ultimately failing, each transmission attempt requires an amount of time to complete and a higher number of allowable retransmission attempts may negatively impact 

Suneya discloses the invention substantially as recited above, however Suneya does not teach where the retransmission scheme defines a number of retransmissions to attempt before dropping the communication.  Malik in the same field of endeavor as Suneya teaches in ¶[0071] The remote control 102 may transmit both the previous user input and the current user input in a common command message.  In some embodiments, the remote control 102 may transmit the previous user input and the current user input for a predetermined retransmission time interval and/or for a predetermined number of retransmission attempts before dropping both the user inputs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Malik.

One would have been motivated to modify Suneya in this manner so that a number of retransmissions to attempt before dropping the communication can be optimized with respect to the transmission scheme.

Suneya discloses the invention substantially as recited above, however Suneya does not teach where the retransmission scheme defines a number of blind retransmissions and a number of feedback-based retransmissions to attempt before dropping the communication.  Gulati in the same field of endeavor as Suneya teaches in ¶[0057] In LTE D2D based communication, the physical layer may be based on broadcast without feedback. For D2D, a control message might include a destination ID signaled in the control message, and the rest of a L2 ID bits may be transmitted in data MAC header. Furthermore, to enable HARQ {feedback} combining over blind (i.e. non-feedback based) (re)transmission of data, an implicit resource linkage between the transmissions and (re)transmissions of a data packet may be employed..

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Gulati.

One would have been motivated to modify Suneya in this manner so that when number of blind retransmissions and a number of feedback-based retransmissions are attempted, there is most likely no connection and the packet can be dropped.






 With regards to Claims 6, 16, 24, and 29, Suneya teaches the invention substantially as recited above, however Suneya does not teach where determining the retransmission scheme includes determining the retransmission scheme from a configured mapping of congestion levels to retransmission schemes. Amini in the same field of endeavor as Suneya teaches in ¶[0054]Certain embodiments further address congestion control. Each MTCP subflow may behave as a legacy TCP flow except for the congestion control algorithms. Accordingly, after the 3-way handshake, each subflow may maintain its own congestion window and retransmission scheme during data transfer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Amini.

One would have been motivated to modify Suneya in this manner so that different congestion states can be mitigated by specific retransmission scheme.

Claims 7 - 10, 17 – 20, 25, and 30 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over  Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542 in view of Dash United States Patent Application 20180092135 and in further view of Ma United States Patent Application 20170303159.

With regards to Claim 7, 17, 25, and 30, Suneya teaches the invention substantially as recited above, however Suneya does not teach where determining the congestion level is based at least in part on determining one or more metrics associated with a channel over which the communication can be transmitted in the wireless network.  Ma in the same field of endeavor as Suneya teaches in ¶[0077] In an example, congestion detection 405 may determine whether congestion exists and/or a congestion level based on one or more MAC layer metrics, such as a queue size and/or a channel busy time. One or more metrics may be updated, e.g., periodically and/or upon request.



One would have been motivated to modify Suneya in this manner so that based on channel metrics, different congestion levels can be determined in order to choose an appropriate retransmission scheme.

With regards to Claims 8, 18, Suneya teaches the invention substantially as recited above, however Suneya does not teach where the one or more metrics include one or more of a channel busy ratio, a number of resources reserved by the one or more devices, a number of resource allocations that can allow for transmitting the communication, a ratio of packets in a same priority or quality-of-service class of the communication that cannot be transmitted due to lack of resources, or any combination thereof.  Ma in the same field of endeavor as Suneya teaches in ¶[0077] In an example, congestion detection 405 may determine whether congestion exists and/or a congestion level based on one or more MAC layer metrics, such as a queue size and/or a channel busy time {i.e. a channel busy ratio} . One or more metrics may be updated, e.g., periodically and/or upon request.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Ma.

One would have been motivated to modify Suneya in this manner so that based on channel busy ratio metrics, congestion levels can be determined that may be mapped to choose an appropriate retransmission scheme.

With regards to Claims 9, 19, 31, and 33, Suneya teaches the invention substantially as recited above, however Suneya does not teach where determining the congestion level includes mapping the one or more metrics to a congestion index, and wherein determining the retransmission scheme includes determining the retransmission scheme based on the congestion index.  Ma in the same field of endeavor as Suneya teaches in ¶[0077] In an example, congestion detection 405 may determine whether congestion exists and/or a congestion level based on one or more MAC layer metrics, such as a queue size and/or a channel busy time {i.e. congestion index } . One or more metrics may be updated, e.g., periodically and/or upon request.



One would have been motivated to modify Suneya in this manner so that based on congestion indicia levels which can be used to determine mapping to an appropriate retransmission scheme.

With regards to Claims 10, 20, 32, and 34, Suneya teaches the invention substantially as recited above, however Suneya does not teach where determining the congestion level further includes determining the congestion index based at least in part on a priority, a quality- of-service class for the communication, or any combination thereof. Ma in the same field of endeavor as Suneya teaches in ¶[0081] RTP 1 managing MPDU 1 traffic flow, RTP 2 managing MPDU 2 traffic flow and RTP n managing MPDU k traffic flow, where each traffic flow may have its own priority.  A congestion determination, e.g., a congestion level, may be provided to parameter adapter 625. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Ma.

One would have been motivated to modify Suneya in this manner so that based on congestion indicia levels such as priority and QoS as these are global indices which can be used to determine mapping to an appropriate retransmission scheme.
Claims 5  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542 in view of Dash United States Patent Application 20180092135 and in further view of Matsumoto United States Patent Application 20170164396. 

With regards to Claims 5, 15, Suneya discloses the invention substantially as recited above, however Suneya does not teach of indicating in the communication that feedback is expected for the communication. Matsumoto in the same field of endeavor as Suneya teaches in ¶ [0082] The UE 100 retransmits the retransmission data by a Blind HARQ {i.e. expected feedback} in which the UE 100 itself decides the number of times of re-transmissions (HARQ frequency) of the retransmission data.
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Matsumoto.

One would have been motivated to modify Suneya in this manner so that a number of HARQ feedback-based retransmissions to attempt before dropping the communication can be specified with respective transmission scheme
Claims 4  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542 and in further view of  Dash United States Patent Application 20180092135  and in further view of Wu United States Patent Application 20170230959.

With regards to Claims 4.14, , Suneya discloses the invention substantially as recited above, however Suneya does not teach where the retransmission scheme defines a pattern of one or more blind retransmissions and feedback-based retransmissions to attempt before dropping the communication. 
Wu in the same field of endeavor as Suneya teaches in ¶ [0145] In non -feedback communication, to guarantee the reliability of communication, a data transmission scheme of blind retransmission can be introduced, that is, a sending terminal directly transmits a packet, for example, a Transmission Block (TB) or a Medium Access Control (MAC) Packet Data Unit (PDU), for a certain number of times. For example, the sending terminal retransmits a packet for three times after sending the packet for the first time {i.e. a pattern}, that is, sends the packet for four times. In the actual communication, a receiving terminal needs to know a specific value for the number of data transmission times so as to guarantee the correct receiving of data.

Conclusion;

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	 /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462